Title: To George Washington from Robert Lewis & Sons, 5 April 1785
From: Robert Lewis & Sons
To: Washington, George



Philad[elphi]a April 5th 1785.

We had the pleasure of writing to your Excellency the 8th Ulto by Post, under cover from Coln. Biddle, & have now to acquaint you, that we have partly engaged one Joseph Davenport to serve you as a Miller for one Year on trial, or longer as may hereafter be agreed on by both parties.
He served an Apprenticeship at one of our Mills, & we have known him from a Boy, to be of good Character, is about 25 Years of Age, has a Wife, two Children, & a bound Girl of about ten Years old, who compose his Family—He is a sober Man, not by any means addicted to Drink too excess, is a good Miller & Cooper, can fasten a Gudgion, put in a Cogg, & perform other Jobs of the kind about a Mill, but is not a MillWright—He writes a tolerable hand, is capable of making Entrys in a common Day Book of the transactions in a Mill, casting up the Measure or weight of Wheat & Flour, receiving & paying Money, but is not acquainted with the method of Posting Books—We have every reason to believe him strictly honest & inoffensive, being a plain Man of few words, & no great address, but on the whole we hope he will prove a suitable Person to transact your Business. But we are much at a loss to stipulate his Wages & privileges, not having such full directions from you as we could wish on that head, The terms he proposes are, to be furnish’d with a comfortable Dwelling-House & Garden (such as you mention) rent free, keeping of one Cow the year round, a sufficient quantity of Fire Wood, standing in the Woods, as convenient as possible to the Dwelling House, six hundred weight of good Pork, or equivalent in Beef & Pork, deliver’d to him in killing time, or this present Year when he may want it, & two hundred Dollars in Cash. Also, to be supply’d with Flour, Midlings, Corn &ca as much as will support his Family from time to

time as they may have occasion, at the same rates & prices as those Articles are sold to others for Cash out of the Mill, charging himself therewith.
He will be ready to set out from hence in the course of three Weeks, & depends on your paying all reasonable Expences of removing his Family from this City to Virginia, & he will proceed in the cheapest manner, & with as few Articles of Houshold Goods as possible—We hope those terms will meet your approbation, but should you be of Opinion they are too high, we will endeavour to persuade him to lessen the sum payable in Cash if possible, but we think he cannot well do without the privileges proposed, to which we hope you will have no material objection, & should you judge the terms rather too low, he relys on your Excellency’s generosity according to his industry & good conduct, in case you should think proper to continue him in the employment next Year, or for a number of Years to come—But we should be glad to receive a line of directions from you respecting Wages & privileges, before the contract is finally closed, so that we may endeavour to give satisfaction to both parties, & commit the Agreement to Writing, in Order to prevent any after claims, or uneasiness —A number of applications have been made to us, in consequence of an Advertisement publish’d in several Papers, & other enquirys, but none in our Opinion equal to Davenport. We have done every thing in our power to serve your Excellency in this matter, & wish our endeavours may give satisfaction, which will afford great pleasure to Your sincere Friends

Robt Lewis & Sons.

